People v Proctor (2017 NY Slip Op 08730)





People v Proctor


2017 NY Slip Op 08730


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Friedman, J.P., Kahn, Gesmer, Kern, Moulton, JJ.


5214 4299/11

[*1]The People of the State of New York, Respondent,
vAllen Proctor, Defendant-Appellant.


Marianne Karas, Thornwood, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Megan DeMarco of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered April 27, 2012, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his plea. "When a defendant moves to withdraw a guilty plea, the nature and extent of the fact-finding inquiry rest[s] largely in the discretion of the Judge to whom the motion is made and a hearing will be granted only in rare instances" (People v Brown, 14 NY3d 113, 116 [2010] [internal quotation marks omitted]). Defendant received a full opportunity to present his challenges to the plea.
The plea record shows that defendant knowingly, intelligently, and voluntarily pleaded guilty in exchange for a favorable sentence (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). The sentencing court had sufficient information to determine that defendant's claims of innocence and ineffective assistance were meritless and warranted neither a hearing nor the assignment of new counsel (see e.g. People v Mangum, 12 AD3d 207 [2004], lv denied 4 NY3d 765 [2005]). In particular, defendant's central claim that he had a viable justification defense was undermined by his admission in his plea allocution that he committed an assault in the course of committing a felony.
We have considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK